Case: 19-11262        Document: 00515502565             Page: 1      Date Filed: 07/24/2020




             United States Court of Appeals
                  for the Fifth Circuit                                    United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-11262                              July 24, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk

 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Michael Adair Mankin,

                                                               Defendant—Appellant.



                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:05-CR-193-1


 Before Higginbotham, Jones, and Costa, Circuit Judges.

 Per Curiam:*
         Michael Adair Mankin appeals the revocation of his supervised
 release and resulting 10-month term of imprisonment. Mankin’s supervised
 release was revoked under 18 U.S.C. § 3583(g), which requires the


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 19-11262      Document: 00515502565           Page: 2     Date Filed: 07/24/2020




                                    No. 19-11262


 revocation of supervised release and prison time for defendants found to have
 committed specified drug- or gun-related violations.
          On appeal, Mankin argues for the first time that § 3583(g) is
 unconstitutional in light of United States v. Haymond, 139 S. Ct. 2369 (2019),
 because it does not require a jury determination of guilt beyond a reasonable
 doubt. Review of this unpreserved issue is for plain error, which requires him
 to show (1) an error that has not been affirmatively waived, (2) that is clear
 or obvious, and (3) that affected his substantial rights. See Puckett v. United
 States, 556 U.S. 129, 135 (2009). If he can satisfy those three prongs, this
 court has the discretion to correct the error if it seriously affects the fairness,
 integrity, or public reputation of judicial proceedings. See id.
          Haymond addressed the constitutionality of § 3583(k), and the
 plurality opinion specifically disclaimed expressing any view of the
 constitutionality of § 3583(g). See Haymond, 139 S. Ct. at 2382 n.7. In the
 absence of precedent from either the Supreme Court or this court extending
 Haymond to § 3583(g), we conclude that there is no clear or obvious error.
 See Puckett, 556 U.S. at 135; United States v. Evans, 587 F.3d 667, 671 (5th Cir.
 2009).
          The judgment of the district court is AFFIRMED.




                                         2